Citation Nr: 1815013	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-33 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a bipolar disorder.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder with radiculopathy to the lower extremities.

4. Entitlement to service connection for low back disorder with radiculopathy to the lower extremities.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder with radiculopathy to the lower extremities.

6. Entitlement to service connection for neck disorder with radiculopathy to the lower extremities.

7. Entitlement to service connection for hearing loss.

8. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to April 1986 and from September 1990 to July 1991, with additional service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The June 2010 rating decision denied the Veteran's petition to reopen his claims for posttraumatic stress disorder and bipolar disorder.  Although the Veteran's current appeal has been adjudicated separately as claims for posttraumatic stress disorder and bipolar disorder, the Board is combining and expanding the issues to include consideration as to whether service connection is warranted for any acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The January 2014 rating decision, in part, denied the Veteran's claims for service connection for hearing loss and tinnitus as well as his petitions to reopen the claims of entitlement to service connection for cervical neck strain and low back pain disabilities.  

The Veteran requested a hearing, and was scheduled for a Travel Board hearing at the RO before a Veterans Law Judge on May 3, 2017.  The letter notifying him of this hearing was sent in March 2017.  In an April 2017 telephone conversation with the RO, the Veteran reported that he would be unable to make the hearing due to illness and a death in his family.  Accordingly, in July 2017, the Board remanded the case to afford the Veteran an opportunity to testify before the Board, given his inability to attend the previously scheduled hearing.  

In September 2017, VA notified the Veteran and his representative that a Board hearing was scheduled for October 20, 2017.  VA also informed the appellant that failure to report to his scheduled hearing would result in his request being considered withdrawn.  The Veteran did not report to his scheduled hearing or contact VA to reschedule the hearing date.  Therefore, the Board finds his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(c).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder, as well as the merits of the claims for service connection for a low back disorder with radiculopathy to the lower extremities and a neck disorder with radiculopathy to the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1998 rating decision denied entitlement to service connection for posttraumatic stress disorder; the appellant did not appeal the decision and VA was not actually or constructively in receipt of new and material evidence within the one-year appeal period.

2. Evidence received since the August 1998 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.

3. A September 2001 rating decision denied entitlement to service connection for low back pain with disc herniation at L5-S1 and radiculopathy to the lower extremities; the appellant did not appeal the decision and VA was not actually or constructively in receipt of new and material evidence within the one-year appeal period.

4. Evidence received since the September 2001 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder with radiculopathy to the lower extremities.

5. A September 2001 rating decision denied entitlement to service connection for cervical neck strain with neuropathy to the upper extremities; the appellant did not appeal the decision and VA was not actually or constructively in receipt of new and material evidence within the one-year appeal period.

6. Evidence received since the September 2001 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for neck disorder with radiculopathy to the lower extremities.

7. A chronic, identifiable hearing loss disability for VA purposes has not been demonstrated.

8. The evidence is in equipoise as to whether the Veteran has tinnitus due to noise exposure in service.


CONCLUSIONS OF LAW

1. The August 1998 rating decision is final.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§  3.104, 3.156(a) (2017).

2. The September 2001 rating decision is final.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder with radiculopathy to the lower extremities.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a).

3. The September 2001 rating decision is final.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for neck disorder with radiculopathy to the lower extremities.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a).

4. A hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385.

5. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance on the petitions seeking to reopen claims of service connection and the claim of service connection for tinnitus is harmless given the favorable determination on that aspect of the claims.

Regarding the claim seeking service connection for bilateral hearing loss, neither the Veteran nor his attorney has raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence 

The appellant is seeking to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a bipolar disorder, a claim of entitlement to service connection for a low back disorder with radiculopathy to the lower extremities, and a claim of entitlement to service connection for neck disorder with radiculopathy to the lower extremities.

Specifically, in August 1998 VA denied a claim of entitlement to service connection for posttraumatic stress disorder.  In September 2001, VA denied claims of entitlement to service connection for an acute cervical neck strain with neuropathy to the upper extremities and entitlement to service connection for complaint of low back pain with disc herniation at L5-S1 and radiculopathy to the lower extremities.

The Veteran was notified of these decisions; however, he did not perfect timely appeals, nor did VA actually or constructively receive any new and material evidence within a year following the decision.  As such, the decisions are now final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 
 
The United States Court of Appeals for Veterans Claims interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Posttraumatic Stress Disorder

The August 1998 rating decision denied entitlement to service connection for posttraumatic stress disorder because the RO found that the evidence did not show a verified in-service stressor that could be linked to the Veteran's diagnosis.  Medical records show that the Veteran has a current diagnosis of posttraumatic stress disorder, as well as bipolar disorder.

The evidence available at the time of the August 1998 rating decision included the appellant's service records, which do not reveal that the appellant served in combat, or a corroborated non-combat stressor.  The Veteran's DD214 does not show that he served in a designated imminent danger pay area.  Service treatment records do not document receipt of medals, badges or other citations which denote participation in combat.  Additionally, service treatment records do not reveal complaints, findings, or a diagnosis pertaining to posttraumatic stress disorder.  VA medical records at that time did show a diagnosis of posttraumatic stress disorder and bipolar disorder, which the Veteran explained was initially diagnosed by a private examiner.

Further, at the time of the Veteran's initial claim, he did not assert an inservice stressor.  Subsequently, in August 2007 the Veteran stated that he was attached to the 1461st Transportation Company of the Michigan Army National Guard between June 1988 and April 1992.  He explained that he was sent to Saudi Arabia, and was training with a Tennessee unit when a scud missile killed most of the unit in their living quarters.  He also stated that he "saw dead [bodies] everywhere" towards the end of the war.  He did not specify when the incident occurred, but he believed he was awarded the presidential unit citation.  He then reported that a second stressor occurred in Saudi Arabia and Kuwait City on an unknown date, stating that most of his memory of the incident is gone and that the information about the incident is in his case file regarding recurring nightmares. 

In June 2009, the RO documented that the Veteran was unresponsive in responding to VA's attempts to obtain information necessary to corroborate stressful events for his claim of entitlement to service connection for posttraumatic stress disorder. 
 
In July 2009, VA issued a formal finding that there was insufficient information to corroborate stressful events as described by the Veteran to send to the U.S. Army and Joint Services Records Research Center (JSRRC), and or insufficient to allow for meaningful research of Army or National Archives and Records Administration records.  

The Veteran's claims file shows that VA received a statement from the Veteran in August 2009, indicating that his claimed scud missile attack occurred in "Bahairan, Iraq," and detailing the resulting damage that he submits ensued following the attack.  The Veteran explained that he was ordered to deploy to Bahrain through Kuwait during Desert Storm.  While in Bahrain, the Veteran explained, a scud missile was released, and either hit the ground or blew up overhead.  He stated that all of the windows were blown out of a nearby building, destroying a portion of the building.  At that time, the Veteran stated that he was in the "Michigan" unit, which a part of the "Battalion that the Tennessee unit was in."  He reported that the Tennessee unit was hit, that there were body parts everywhere, and that people needed assistance.  The Veteran asserts that the impact of the event created memory impairment.

The Veteran later reported in a statement submitted in February 2010 that while in Saudi/Kuwait, he trained with the Tennessee unit which was killed by a scud missile.  He reported that the same missile landed in the building he was in, causing him to run to the bunker in a chemical suit.  The Veteran asserts that he saw dead bodies, and is still troubled by events that occurred.  He also reported that his second stressor occurred in Bahrain, stating "just seeing all the death and destruction in Desert Storm still bothers or effects me a great deal."

In February 2010, the Veteran also submitted various excerpts from Mobilizing for the Storm, authored by Captain Les' Melnyk, to support his claim.  The excerpts included a map of Southwestern Asia, a list of federalized units assigned in US and Southwestern Asia, discussion about scud attacks, and general information about Desert Storm and Desert Shield.  The excerpts did not provide information to corroborate the Veteran's claim.

A March 2010 response from the National Personnel Records Center shows the Veteran was awarded the Marine Corps Good Conduct Medal, National Defense Service Medal, Southwest Asia Service Medal, Kuwait Liberation Medal - Saudi Arabia, Driver and Mechanic Badge, Expert Badge with Rifle Bar, Sea Service Deployment Ribbon and the Army Lapel pin.  No combat awards were shown.  His July 1991 DD214 shows service in Southwest Asia from November 1990 to June 1991, while his April 2013 NGB22 shows service in support of Desert Storm from September 1990 to July 1991.  

In June 2010, the RO again issued a formal finding of inability to corroborate the Veteran's claimed event.  The report referenced only statements received from the Veteran in February 2010, but did not show or acknowledge that the statements between August 2007 and February 2010, as well as the Veteran's DD214 contained specific details that may be sent to JSRRC.

The Veteran submitted another statement in June 2010, stating that the event occurred at the "Unit Compound Bahrain."  The Veteran reported that a scud missile landed, and the next thing he remembered is being in the bomb bunker in his "chem suit."  He did not specify the date of the incident, and stated that he was assigned to the transportation unit between 1990 and 1991.  The same statement was resubmitted in August 2014. 

The Board finds that the Veteran's statements detailing his claimed stressor event raises a reasonable possibility of substantiating the claim, and thus the claim is reopened.  38 C.F.R. § 3.156(a).



Low Back Disorder with Radiculopathy 

The Veteran complained in March 2001 that he sustained an inservice injury to his lower back.  His service treatment records document a complaint of injury incurred after the truck he was riding in as a passenger hit a bump in the road.  The Veteran later complained of acute pain with some residuals throughout his arms.

The September 2001 rating decision denied entitlement to service connection for complaint of low back pain with disc herniation at L5-S1and radiculopathy to the lower extremities because the RO found that the evidence showed the Veteran's claimed inservice injury was acute, with no more complaint, treatment, or diagnosis of a chronic condition.  

A subsequent examination in October 2014 shows that the Veteran is diagnosed with a degenerative intervertebral disc condition, spinal stenosis, and sciatica.   The report documented that his condition began in 1985 in the thoracolumbar region.  

Thus, the Board finds that the Veteran's diagnosis is new and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 C.F.R. § 3.156(a).

Neck Disorder with Radiculopathy.

The Veteran complained in March 2001 that an inservice injury incurred after the truck he was riding in as a passenger hit a bump in the road.  The Veteran complained of pain in the neck with some residuals throughout both arms.

The September 2001 rating decision denied entitlement to service connection for acute cervical neck strain with neuropathy to the upper extremities because the RO found that the evidence showed the Veteran's claimed inservice injury was acute, with no more complaint, treatment, or diagnosis of a chronic condition.  

A subsequent examination in October 2014 shows that the Veteran is diagnosed with a degenerative cervical intervertebral disc condition, spinal stenosis, and myalgia/myositis.  The Veteran reported the condition began five to ten years before his examination date, over a decade after his discharge from active duty.  

The Board finds that the Veteran's diagnosis is new and raises a reasonable possibility of substantiating the claim, and thus the claim is reopened.  38 C.F.R. § 3.156(a).

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Even though a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

Hearing Loss 

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  

The Veteran contends that he has a hearing loss disability as a result of his inservice noise exposure to include noise from bombs, trucks and rotary wing aircraft.  

In this case, the competent evidence of record shows that the Veteran does not currently have a bilateral hearing loss disability for VA purposes. 

The report of the November 2013 VA audiometric examination does not show a hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  The Veteran continued to demonstrate no more than a puretone threshold of 30 decibels at one of the pertinent frequencies, and his speech reception testing was at least 94 percent in each ear.  Additionally, November 2014 private audiometry from Connect Hearing also does not show bilateral hearing loss for VA purposes.  This testing revealed no more than a puretone threshold of 20 at one of the pertinent frequencies and his speech reception testing was at least 94 percent in each ear.

In light of the foregoing, the Board concludes that the Veteran does not now have, nor has he ever had, a hearing loss disability for VA purposes.  Because he does not meet the applicable criteria for having a current bilateral hearing loss disability, the appeal is denied.

Tinnitus

In addition to the laws and regulations governing entitlement to service connection discussed above, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including tinnitus as an organic disease of the nervous system, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran claims entitlement to service connection for tinnitus which he argues was incurred by his active duty military service.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that he has ringing in his ears and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability.

The Veteran's service records reflect that his military occupational specialties were in the motor transport area and included Motor Transport Operator and Tractor Trailer Operator.  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing reflects that the MOS of Motor Transport Operator has a moderate probability of noise exposure.  M21-1MR, III.iv.4.B.4.e.  Therefore, the Board finds the Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses pertaining to tinnitus.  The claimant's ears were clinically evaluated as normal at his March 1986 separation examination, and he denied a history of ear trouble.  Subsequently, in July 1989 the Veteran again denied experiencing ear trouble.  Similarly, he denied a history of ear trouble during May and June 1991 examinations, shortly before his separation from active duty service.

The post-service record shows that the Veteran first reported tinnitus in June 2010.

The Veteran was afforded a VA examination in November 2013.  At that time, he reported a recurrent moderate tinnitus first noted while driving a truck during his service with the Marines.  He described it as a high pitched ringing and occurring weekly and lasting minutes.  The audiologist reviewed the Veteran's record and found that no data, report, complaint or description supported a nexus between the Veteran's active duty service and his current complaint of tinnitus.  She indicated that there was no objective data showing a noise injury during service.  Further, the Veteran denied experiencing tinnitus during his post-service Gulf War Illness Symptoms examination.  Ultimately, the audiologist opined that it was less likely as not that the Veteran had tinnitus caused by military service.  However, this opinion did not consider the Veteran's lay statements regarding his in-service noise exposure as a motor transport operator or his reports regarding tinnitus.

A private medical opinion dated November 2014 opined that the Veteran performed military duties in a high noise environment as a truck driver from 1988 to 1992 without benefit of ear protection, and that tinnitus was more likely as not a result of military service.  The examiner noted that the Veteran reported that noise levels were very loud and no ear protection was available.  The Veteran associated the beginning of his tinnitus with his time served on active duty and reported that right sided tinnitus caused him to be irritable and anxious.  Although this opinion reflects consideration of the Veteran's reported history, it does reflect some inaccuracy in the reported history as the dates of service are incorrect.

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Board is aware that there are deficiencies in the favorable opinion of record, as explained above.  However, when weighed against the inadequacies in the VA opinion, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's tinnitus is related to noise exposure during service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been receive, the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder with radiculopathy to the lower extremities is reopened.

New and material evidence having been received, the claim of entitlement to service connection for neck disorder with radiculopathy to the lower extremities is reopened.


REMAND

The Veteran served in support of Operation Desert Shield/Desert Storm in Southwest Asia from November 9, 1990 to June 2, 1991.

Further development is needed to determine whether the 1461st Transportation Company of the Michigan Army National Guard to which the Veteran was assigned served in combat in Southwest Asia between November 1990 and July 1991, and were subject to a scud missile attack during that timeframe.  The Veteran has also submitted an article indicating that a scud missile attack occurred in Bahrain and Dhahran in February 1991.

Additionally, the duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's acquired psychiatric disorder, a March 2010 VA examination found that it was as least likely as not that the Veteran's diagnosed bipolar disorder was caused by or the result of military service.  The rationale given by the examiner is that the onset of the Veteran's bipolar disorder was just after combat experience.  As stated above, the Veteran's military records are unclear as to whether he served in combat while on active duty, or was subject to a scud missile attack.  The examiner's report of military history appears to rely solely on the Veteran's report of his service history.  The examiner also claimed the Veteran to be a "very poor historian."  Further, treatment records show that the Veteran was diagnosed with bipolar disorder in November 1997, six years after service in Southwest Asia.

The first record of psychiatric treatment was in January 1995, following the Veteran's termination from his place of employment.  February 1995 medical records show complaints of depression and anxiety.  The Veteran was diagnosed with dysthymic disorder in February 1995.  

The March 2010 examination discussed symptoms of alcohol abuse and psychotic behavior, but did not offer an opinion as to whether any diagnosed alcohol dependency is related to military service.

An April 2011 private medical opinion diagnosed the Veteran with PTSD and alcohol dependence as secondary to PTSD.  The private psychologist noted that individuals with PTSD often self-medicate with alcohol and are often misdiagnosed as being bipolar.  She opined that the Veteran's difficulties were a direct result of his service experience.  This opinion however does not indicate what stressors were being considered for the diagnosis of PTSD.

An examination is needed to determine etiology of the Veteran's bipolar disorder, as well as any diagnosed psychiatric disorder.

Additionally, an opinion is needed to determine the etiology of the Veteran's degenerative intervertebral disc condition, spinal stenosis, and sciatica, and degenerative cervical intervertebral disc condition.

Accordingly, the case is REMANDED for the following actions:

1. Conduct any necessary research, to include, if deemed appropriate, a request to the JSRRC (or DPRIS, Marine Corps or National Archives and Records Administration records as appropriate) to attempt to verify the Veteran's stressor, based on the following reported identifying information and date ranges, as well as any further information that may allow for a search upon remand:

Specifically, the Veteran has indicated his unit, the 1461st transportation unit was present in Bahrain or Dhahran in February 1991 when scud missile attacks occurred there, as documented in an article received in August 2014.

2. The Veteran should be requested to indicate if he has received private medical treatment for any psychiatric, cervical spine, or low back disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims file.

3. Obtain and associate with the claims file any updated VA treatment records from August 2009 to the present.

4. After the above development is completed, the Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to the Veteran's claims file for review.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A) If it is determined the Veteran has PTSD under DSM criteria, the examiner is asked to list all stressful events contributing to that diagnosis. 

B) If it is determined the Veteran has any other psychiatric disorders under DSM criteria, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder had its onset in service or is otherwise related to service. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. After completing the development requested in items 2 and 3, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his cervical and low back conditions.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability and/or low back disability is related to the Veteran's service, to include treatment received therein?

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. Thereafter, readjudicate the issues.  If any benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


